DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-16 are pending.
Claim 10 is cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kien Le (Reg. No. 64,167) on March 2, 2021.

The application has been amended as follows: 1.	(Currently Amended) A management system, comprising:
	a management device comprising: 
		a transmitter configured to transmit a first command to an equipment to instruct an operation of the equipment, wherein a property included in the first command 
	the equipment comprising:
		a controller configured to start the operation of the equipment instructed by the first command, and configured to keep the variable, indicated by the variable property, without change when the operation instructed by the first command is kept continuous; and
		a transmitter configured to transmit a response command to the management device, the response command containing a specific value as the variable property to specify whether the operation is performed according to the first command, wherein the specific value is different from the value indicated by the variable property contained in the first command,
	wherein 
	the equipment includes a power conditioning system configured to perform charging/discharging of a storage battery,
	the variable property of the first command contains a setting value property indicating a setting value of a charging/discharging amount of the storage battery, and
	the controller is configured to control the charging/discharging of the storage battery on the basis of the setting value property contained in the first command. 

10. (Cancelled).

11.	(Currently Amended) The management system according to claim 1, wherein

	
	the transmitter of the management device is configured to transmit, after the first command, a next first command containing an operation mode property indicating an operation mode of the storage battery, and
	the controller is configured to control the charging/discharging of the storage battery on the basis of the operation mode property that is received after the setting value property is received.

13.	(Currently Amended) The management system according to claim 1, wherein
	
	
the first command further contains an operation mode property indicating an operation mode of the storage battery.

14.	(Currently Amended) A management method, comprising:
	transmitting a first command from a management device to an equipment to instruct an operation of the equipment, wherein a property included in the first command 
	starting the operation of the equipment according to the first command and keeping the variable indicated by the variable property without change when the operation instructed by the first command is kept continuous; and
	transmitting a response command from the equipment to the management device, the response command containing a specific value as the variable property to specify whether the operation is performed according to the first command, wherein the specific value is different from the value indicated by the variable property contained in the first command,
	wherein 
	the equipment includes a power conditioning system performing charging/discharging of a storage battery,
	the variable property of the first command contains a setting value property indicating a setting value of a charging/discharging amount of the storage battery, and
	the method further comprises controlling the charging/discharging of the storage battery on the basis of the setting value property contained in the first command.  

15.	(Currently Amended) An equipment configured to be managed by a management device, the equipment comprising:
	a controller configured to start an operation of the equipment according to a first command that is received from the management device; and
	a transmitter configured to transmit a response command to the equipment, 

	a property included in the first command includes a variable property indicating a variable that can be changed by the operation of the equipment, the variable property indicating a value,
	the controller is configured to keep the variable indicated by the variable property without change when the operation instructed by the first command is kept continuous, 
	the transmitter is configured to transmit the response command containing a specific value as the variable property to specify whether the operation is performed according to the first command, and 
	the specific value is different from the value indicated by the variable property contained in the first command,
	wherein 
	the equipment includes a power conditioning system configured to perform charging/discharging of a storage battery,
	the variable property of the first command contains a setting value property indicating a setting value of a charging/discharging amount of the storage battery, and
	the controller is configured to control the charging/discharging of the storage battery on the basis of the setting value property contained in the first command.

16.	(Currently Amended) A management device configured to manage an equipment, the management device comprising:
	a transmitter configured to transmit a first command to the equipment to instruct an operation of the equipment; and

wherein
	a property included in the first command includes a variable property indicating a variable that can be changed by the operation of the equipment, the variable property indicating a value,
	the variable indicated by the variable property is kept without any change when the operation instructed by the first command is kept continuous, 
	the receiver is configured to receive the response command containing a specific value as the variable property to specify whether the operation is performed according to the first command, and
	the specific value is different from the value indicated by the variable property contained in the first command,
	wherein 
	the equipment includes a power conditioning system configured to perform charging/discharging of a storage battery,
	the variable property of the first command contains a setting value property indicating a setting value of a charging/discharging amount of the storage battery, and
	the equipment includes a controller configured to control the charging/discharging of the storage battery on the basis of the setting value property contained in the first command.

Examiner’s Statement of Reason for Allowance
Claims 1-9 and 11-16 are allowable over the prior art of record.

While Kinugasa et al. (USPGPUB 2012/0330469) discloses an energy management system according to a first aspect of the present invention comprises an energy management apparatus and a control apparatus.  The energy management apparatus manages energy supplied to equipment devices provided to a plurality of buildings, the energy management apparatus being located superordinate to the buildings, Golden et al (USPGPUB 2007/0271006) discloses an energy manager base unit wirelessly communicates with one or more photovoltaic (PV) inverters that control electricity generated by a PV panel or, alternatively, one or more wireless adapter coupled to such PV inverters.  Each adapter wirelessly transmits measurements back to the base unit regarding the amount of solar energy available on the solar panels, and Altonen et al. (USPPUB 2013/0113284) disclosed a load control system for a building having a lighting load, a window, and a heating and cooling system comprises a lighting control device, a daylight control device, and a temperature control device operable to be controlled so as to decrease a total power consumption of the load control system in an energy-savings mode, none of these references taken either alone or in combination with the prior art of record disclose an management system and method, including:
Claim 1, a transmitter configured to transmit a first command to an equipment to instruct an operation of the equipment, wherein a property included in the first command includes a variable property indicating a variable that can be changed by the operation of the equipment, the variable property indicating a value; and
	the equipment comprising:

		a transmitter configured to transmit a response command to the management device, the response command containing a specific value as the variable property to specify whether the operation is performed according to the first command, wherein the specific value is different from the value indicated by the variable property contained in the first command,
	wherein the equipment includes a power conditioning system configured to perform charging/discharging of a storage battery,
	the variable property of the first command contains a setting value property indicating a setting value of a charging/discharging amount of the storage battery, and
	the controller is configured to control the charging/discharging of the storage battery on the basis of the setting value property contained in the first command.
Claim 14, transmitting a first command from a management device to an equipment to instruct an operation of the equipment, wherein a property included in the first command includes a variable property indicating a variable that can be changed by the operation of the equipment, the variable property indicating a value;

	transmitting a response command from the equipment to the management device, the response command containing a specific value as the variable property to specify whether the operation is performed according to the first command, wherein the specific value is different from the value indicated by the variable property contained in the first command,
	wherein 
	the equipment includes a power conditioning system performing charging/discharging of a storage battery,
	the variable property of the first command contains a setting value property indicating a setting value of a charging/discharging amount of the storage battery, and
	the method further comprises controlling the charging/discharging of the storage battery on the basis of the setting value property contained in the first command.  
Claim 15, a controller configured to start an operation of the equipment according to a first command that is received from the management device; and

wherein
	a property included in the first command includes a variable property indicating a variable that can be changed by the operation of the equipment, the variable property indicating a value,
	the controller is configured to keep the variable indicated by the variable property without change when the operation instructed by the first command is kept continuous, 
	the transmitter is configured to transmit the response command containing a specific value as the variable property to specify whether the operation is performed according to the first command, and 
	the specific value is different from the value indicated by the variable property contained in the first command,
	wherein 
	the equipment includes a power conditioning system configured to perform charging/discharging of a storage battery,

	the controller is configured to control the charging/discharging of the storage battery on the basis of the setting value property contained in the first command.
Claim 16, a transmitter configured to transmit a first command to the equipment to instruct an operation of the equipment; and
	a receiver configured to receive a response command from the equipment, 
wherein
	a property included in the first command includes a variable property indicating a variable that can be changed by the operation of the equipment, the variable property indicating a value,
	the variable indicated by the variable property is kept without any change when the operation instructed by the first command is kept continuous, 
	the receiver is configured to receive the response command containing a specific value as the variable property to specify whether the operation is performed according to the first command, and

	wherein 
	the equipment includes a power conditioning system configured to perform charging/discharging of a storage battery,
	the variable property of the first command contains a setting value property indicating a setting value of a charging/discharging amount of the storage battery, and
	the equipment includes a controller configured to control the charging/discharging of the storage battery on the basis of the setting value property contained in the first command.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119